IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Freedom Bey,                            :
                                        :
                           Appellant    :
                                        :
                v.                      : No. 120 C.D. 2020
                                        : Submitted: September 3, 2021
Commonwealth of Pennsylvania,           :
Department of Corrections d/b/a         :
State Correctional Institution at       :
Somerset a/k/a SCI-Somerset             :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                        FILED: December 30, 2021


               Freedom Bey (Inmate) appeals the order of the Somerset County Court
of Common Pleas (trial court) granting the Motion to Enforce Settlement of the
Commonwealth of Pennsylvania, Department of Corrections d/b/a State
Correctional     Institution   at   Somerset   a/k/a   SCI-Somerset      (collectively,
Commonwealth), thereby enforcing a settlement agreement between Inmate and the
Commonwealth, and directing Inmate to execute a release within 10 days of the date
of the court’s order, and to file a Praecipe to Settle and Release in that court within
10 days of his receipt of settlement funds, or suffer sanctions by that court. We
affirm.
             On October 21, 2019, the Commonwealth filed a Motion to Enforce
Settlement in which it sought to enforce a settlement of claims raised by Inmate in a
lawsuit that he filed in the trial court relating to damages that he suffered as a result
of a purported Legionella outbreak at SCI-Somerset in July of 2013. See Original
Record (O.R.) Docket Entry No. 69. On January 10, 2020, following an evidentiary
hearing on the Motion, the trial court issued the following relevant Findings of Fact
and Conclusions of Law:

             [I]n or about 2013[, Inmate] was suffering from symptoms
             that were flu-like in nature, and [] the symptoms were
             associated with an alleged [outbreak] of Legionnaires’
             Disease or [L]egionella at SCI[-]Somerset.

                   Subsequently[, Inmate] instituted a lawsuit in
             federal court in the Western District of Pennsylvania at
             Docket No. 3:15-CV-00167-KRG-KAP[.]

                  Additionally, a lawsuit was filed in the court of
             common pleas in Somerset County, Pennsylvania at
             Docket No. 307 CIVIL 2015.

                    In each of these lawsuits[, Inmate] was represented
             by the law firm of Robert Peirce & Associates, P.C. [(Law
             Firm).]

                   On or about March 6[,] 2017, a letter was sent by
             Abigail Nath of the [Law Firm] confirming a telephone
             conversation that she had with [Inmate] whereby [Inmate]
             had given the [Law Firm] blanket authority to settle the
             subject lawsuit pending approval from Mr. Timothy J.
             Lyons.

                    The letter, again, which was marked as Exhibit A in
             this evidentiary hearing, indicates that Mr. Lyons felt that
             settling the case was in [Inmate’s] best interest.

                   Subsequently, on or about March 30, 2017, a letter
             was sent to [Inmate] from the [Law Firm] instructing and

                                           2
informing [Inmate] that the Attorney General’s Office had
made an offer to settle his claims in the amount of $2,250.

       The [Law Firm] recommended that [Inmate] accept
this offer, and that letter was introduced into evidence in
this hearing as Exhibit B.

        Part of that letter was that the [Law Firm] would
have a cost associated with the settlement in the amount of
$500, and it directed [Inmate] to countersign and date the
letter if he was inclined to accept the offer[.]

       And[,] in fact, [Inmate] did countersign the letter,
and it is dated April 17, 2017.

        Subsequent to that, [Inmate] had written a letter to
[the Law Firm]. That letter was introduced today as
Exhibit C. It[ i]s dated September 24, 2017. And in that
letter[, Inmate] indicates that he had concerns with
Paragraphs 6 and 7 of the Release that was sent to him and
[wanted] to discuss those Paragraphs with his attorneys.

      Subsequently, on or about May 15, 2019, [Inmate
wrote a letter to Attorney Simon of [the Law Firm],
wherein he indicated that if [the Law Firm] agreed to
waive [its] fee of $500, that he would accept the settlement
amount of $2,250 immediately.

       In that letter[,] he also indicates that if [the Law
Firm was] not willing to forfeit [its] fee, then [Inmate] was
requesting that his case file be sent to him, and that counsel
alert the Honorable Judge Keith Pesto that he would like
to proceed to a jury trial as soon as possible.

      Subsequently, on June 20, 2019, a letter was sent to
[Inmate] by [the Law Firm]. In that letter[,] Attorney
Simon advised [Inmate] that [the Law Firm] had agreed to
waive its costs in the amount of $500. And [it] forwarded
to [Inmate] a Revised Settlement Statement reflecting that
so that the ultimate outcome was that [Inmate] would
receive the entire settlement proceeds of $2,250.


                              3
       The letter also indicates that a copy of the Release
is enclosed, and [it] ha[s] directed or asked [Inmate] to
sign the Release and return it.

      The court concludes that [Inmate] did[,] in fact[,]
agree to settle his claims in this case for the amount of
$2,250.

       Other than [Inmate’s] testimony today that this
settlement was somehow contingent upon there being a
satisfactory Release, none of the written documentation
that has been introduced into evidence today indicates that
the settlement was in any way contingent upon other
factors.

      Therefore, the court does conclude that [Inmate] did
knowingly and intelligently enter into a binding
Settlement and Release of all claims for the sum of $2,250.

      The court does not find credible [Inmate’s]
testimony that he attached to the settlement any
contingencies or reservations or concerns that he was
somehow not being afforded the right to obtain other legal
counsel or to proceed to trial.

       And, in fact, [Inmate’s] letter of May 5, 2019, which
is identified as Exhibit D in today’s record, indicates that
if he was[ no]t going to receive the full amount of $2,250,
then he wanted his file returned to him, and he wa[nted]
Judge Keith Pesto to be advised that he wanted to proceed
to a jury trial.

       This evidence clearly [shows] that [Inmate] still
understood that he still had the right to go to trial, or to
obtain other legal counsel. And the court does not find or
conclude that [Inmate] was coerced, or was under duress,
or forced into this settlement, and that he had the ability to
decline the settlement an either hire other counsel or
simply proceed to trial on his own.

       Therefore, again, I conclude that a valid and binding
settlement in the total amount of $2,250 was reached
between [Inmate] and [the Commonwealth].
                              4
                       Therefore, I am going to grant the Motion to
                 Enforce Settlement, and will execute the proposed order
                 of court that is attached to the Motion.
O.R. Docket Entry No. 75. Accordingly, the trial court entered the order granting
the Motion to Enforce Settlement and Inmate then filed the instant appeal of the trial
court’s order.1
                 On appeal,2 Inmate claims that the trial court erred in enforcing the
settlement agreement because: (1) the evidence admitted at the hearing does not

       1
           This Court has stated:

                         When reviewing a trial court’s decision to enforce a
                 settlement agreement, an appellate court’s scope of review is
                 plenary as to questions of law, and we may draw our own inferences
                 and reach our own conclusions from the facts as found by the trial
                 court. “However, we are only bound by the trial court’s findings of
                 fact which are supported by competent evidence.” “The prevailing
                 party is entitled to have the evidence viewed in the light most
                 favorable to its position.” “Thus, we will only overturn the trial
                 court’s decision when the factual findings of the court are against
                 the weight of the evidence or its legal conclusions are erroneous.”

Baribault v. Zoning Hearing Board of Haverford Township, 236 A.3d 112, 117 n.9 (Pa. Cmwlth.
2020), appeal denied, 256 A.3d 420 (Pa. 2021) (citations omitted).

       2
           As we have explained:

                        The enforceability of a settlement agreement is determined
                 according to principles of contract law. Mazzella v. Koken, [739
                 A.2d 531, 536 (Pa. 1999)]; see School District of Philadelphia v.
                 Framlau Corp[oration, 328 A.2d 866, 870 (Pa. Cmwlth. 1974)] (“A
                 settlement of litigation is a compromise agreement comprised of all
                 the traditional elements of a contract.”). To be enforceable, a
                 settlement agreement must possess all the elements of a valid
                 contract -- offer, acceptance, and consideration or a meeting of the
                 minds. Muhammad v. Strassburger, McKenna, Messer, Shilobod &
                 Gutnick, [587 A.2d 1346, 1349 (Pa. 1991)]; A.S. v. Office for
                 Dispute Resolution (Quakertown Community School District), 88
(Footnote continued on next page…)
                                                  5
demonstrate a meeting of the parties’ minds; (2) Inmate did not sign the settlement
paperwork that he was told that he needed to sign to finalize the settlement; (3)
Inmate did not agree to the settlement; (4) more than two years passed between the
initial settlement offer and the filing of the Commonwealth’s Motion to Enforce
Settlement; and (5) no representative from SCI-Somerset testified at the hearing
regarding its beliefs and/or the understanding of the parties’ settlement discussions
or the status of the proposed settlement.3

               A.3d 256, 265 (Pa. Cmwlth. 2014). “[I]t is essential to the
               enforceability of a settlement agreement that the minds of the parties
               should meet upon all the terms, as well as the subject matter, of the
               agreement.” Mazzella, 739 A.2d at 536.

                       Further, “[a]n oral settlement agreement may be enforceable
               and legally binding without a writing.” Bennett v. Juzelenos, 791
               A.2d 403, 407 (Pa. Super. 2002). “‘Where parties have reached an
               oral agreement, the fact that they intend to reduce the agreement to
               writing does not prevent enforcement of the oral agreement.’” Id.
               (quoting Pulcinello v. Consolidated Rail Corp[oration], 784 A.2d
               122, 124 (Pa. Super. 2001)).

                        A party wishing to invalidate a contract must “show fraud or
               mutual mistake by clear, precise and convincing evidence.” A.S., 88
               A.3d at 266 (quoting Holt v. Department of Public Welfare, 678
               A.2d 421, 423 (Pa. Cmwlth. 1996)). “[I]f a mistake is unilateral,
               there is no basis for rescinding a contract if the unilateral mistake ‘is
               not due to the fault of the party not mistaken but rather to the
               negligence of the party who acted under the mistake.’” Id. (quoting
               Holt, 678 A.2d at 423)

Baribault, 236 A.3d at 118-19.

       3
         Any other claims raised in this appeal that were not raised in the trial court or addressed
by that court have been waived for purposes of appeal. See Pa. R.A.P. 302(a) (“Issues not raised
in the lower court are waived and cannot be raised for the first time on appeal.”); Siegfried v.
Borough of Wilson, 695 A.2d 892, 894 (Pa. Cmwlth. 1997) (“Rule 302(a) clearly states that issues
not raised in the trial court are waived and cannot be raised for the first time on appeal.”).
(Footnote continued on next page…)
                                                  6
              However, upon review, we have determined that this matter was ably
disposed of in the comprehensive and well-reasoned Opinion of the Honorable Scott
P. Bittner disposing of the Commonwealth’s Motion to Enforce Settlement.
Accordingly, we affirm the trial court’s order on the basis of the Opinion in Freedom
Bey v. Department of Corrections, d/b/a State Correctional Institution at Somerset,
a/k/a SCI Somerset (C.P. Som., No. 307-CIVIL-2015, filed March 3, 2021).




                                             MICHAEL H. WOJCIK, Judge

Additionally, an appellate court may sua sponte refuse to address an issue raised on appeal that
was not raised and preserved below. In Re Lehigh County Constables, 172 A.3d 712, 717 (Pa.
Cmwlth. 2017). Moreover, any appellate claims that Inmate did not raise in his Pa. R.A.P. 1925(b)
Statement of Errors Complained of on Appeal (Statement) have been waived and will not be
addressed on this basis as well. As the Pennsylvania Supreme Court has explained:

                      Our jurisprudence is clear and well[]settled, and firmly
              establishes that: Rule 1925(b) sets out a simple bright-line rule,
              which obligates an appellant to file and serve a Rule 1925(b)
              [S]tatement, when so ordered; any issues not raised in a Rule
              1925(b) [S]tatement will be deemed waived; the courts lack the
              authority to countenance deviations from the Rule’s terms; the
              Rule’s provisions are not subject to ad hoc exceptions or selective
              enforcement; appellants and their counsel are responsible for
              complying with the Rule’s requirements; Rule 1925 violations may
              be raised by the appellate court sua sponte, and the Rule applies
              notwithstanding an appellee’s request not to enforce it; and, if Rule
              1925 is not clear as to what is required of an appellant, on-the-record
              actions taken by the appellant aimed at compliance may satisfy the
              Rule. We yet again repeat the principle . . . that must be applied
              here: “[I]n order to preserve their claims for appellate review,
              [a]ppellants must comply whenever the trial court orders them to file
              a [Statement] pursuant to Pa. R.A.P. 1925. Any issues not raised in
              a Pa. R.A.P. 1925(b) [S]tatement will be deemed waived.”

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (citation and footnote omitted).
                                                7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Freedom Bey,                          :
                                      :
                         Appellant    :
                                      :
               v.                     : No. 120 C.D. 2020
                                      :
Commonwealth of Pennsylvania,         :
Department of Corrections d/b/a       :
State Correctional Institution at     :
Somerset a/k/a SCI-Somerset           :



                                     ORDER


            AND NOW, this 30th day of December, 2021, the order of the Somerset
County Court of Common Pleas dated January 10, 2020, is AFFIRMED.




                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge